DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 2007/0017966 A1) in view of Miller (US 7,614,543 B1) in view of Spivey (US 2006/0071058 A1).
Regarding claims 1 and 9, DeBusk teaches DeBusk teaches a blank (Fig. 1) and a carton (Fig. 12) for containing a plurality of articles, the blank comprising: a plurality of main panels hinged together in a linear series, the plurality of main panels configured to form a tubular structure in a set-up carton, the plurality of main panels comprising a bottom panel 90, a first side panel 70, a top panel 30, and a second side panel 10; a plurality of exiting end flaps configured to form a front panel in the set-up carton, the front panel being configured to close a front end of the tubular structure (Fig. 4), the plurality of exiting end flaps comprising a first side exiting end flap 76 hingedly connected to said first side panel along a first marginal area 
Regarding the lower end sections diverging, DeBusk teaches width ranges for sections of the dispenser pattern (0033) which include the use diverging of the lines, however DeBusk does not illustrate or explicitly mention the use of diverging lines lower end sections within the dispenser pattern.  Miller teaches an analogous container and teaches a tear pattern that also creates shoulder sections and illustrates using diverging fold lines (Fig. 5).  It would have been obvious to one of ordinary skill in the art to use diverging fold lines in DeBusk with the motivation of design preference as it constitutes a simple substitution to a known alternative shape to produce a predictable result.

Regarding claims 2 and 10, DeBusk illustrates said first lower end section extends to a point that is at or adjacent to a bottom edge of the first side exiting end flap and said second lower end section extends to a point that is at or adjacent to a bottom edge of the second side exiting end flap (Fig. 5).
Regarding claims 3 and 9, DeBusk does not teach said first lower end section extends to a point in relative proximity to, but spaced apart a distance from, a bottom edge of the first side exiting end flap and said second lower end section extends to a point in relative proximity to, but spaced apart a distance from, a bottom edge of the second side exiting end flap.  Spivey teaches an analogous container and teaches shortening the dispenser so that it does not extend all the way to the bottom edge of the side end exiting flaps and container bottom (Fig. 2).  It would have been obvious to one of ordinary skill in the art to further modify the structure 
Regarding claims 4 and 12, DeBusk teaches said first end tear line comprises a first generally transverse section and said second end tear line comprises a second generally transverse section (the transverse sections aligned with the top of H1; Fig. 13), said first and second generally transverse sections extending toward one another from opposite sides of the front panel in the set-up carton.
Regarding claims 5 and 13, DeBusk teaches aid first end tear line comprises a first curved section and said second end tear line comprises a second curved section, wherein said first curved section is disposed between said first lower end section and said first generally transverse section and said second curved section is disposed between said second lower end section and said second generally transverse section (approximately where reference W2 lines up with the tear line; where the divergence is present).
Regarding claims 7 and 15, DeBusk illustrates said first and second generally transverse sections and said first and second lower end sections each comprise a plurality of shallow V-shaped cuts (Fig. 5).
Regarding claims 8 and 16, DeBusk teaches the dispenser pattern is formed by perforations, which are inherently capable of being partially torn, therefore said dispenser pattern is configured so as to give a user of the set-up carton an option of either partially or completely removing the removable portion from a remaining portion of the set-up carton when said dispenser is fully opened.
Regarding claims 18 and 20, DeBusk teaches a height, H1, of each of the first side panel and second side panel accommodates the plurality of articles in two rows stacked on top of each other (Fig. 4).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 2007/0017966 A1) in view of Miller (US 7,614,543 B1) in view of Spivey (US 2006/0071058 A1) as applied to claims 4 and 12 above, and further in view of Auclair (US 2004/0188277 Al).  DeBusk does not teach the first and second transverse section comprise a plurality of straight-line cuts. Auclair teaches an analogous carton and illustrates it is known to form first and second generally transverse sections and first and second lower end sections with each comprising a plurality of straight-line cuts (Fig. 2). It would have been obvious to one of ordinary skill in the art to further modify the structure of Miller to form the tear line using straight cuts as taught by Auclair as it constitutes a simple substitution of a known alternative to provide a predictable result.

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive.  Regarding the arguments presented against the above combination that is still .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734